DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2. Applicant's election with traverse of Species II and sub-species F, claims 1-15, 21-25  in the reply filed on 12/22/2020 is acknowledged. The traversal for species I (Fig. 1-2) is found persuasive and therefore considered during examination.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



3.	Claim 25 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 25 recites “..wherein edges of the dielectric layers are flush with corresponding edges of the second device die, and are laterally recessed from corresponding edges of the third device die” is indefinite as it not clear/show how it is laterally recessed or flush with second die. Appropriate correction/cancellation is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




4.	Claims 10, 21 are rejected under 35 U.S.C. 103 as being obvious over Yu et al (US 2015/0318246 A1) 

Regarding claims 10, 21: Yu teaches in Fig. 46 about a package comprising: 

    PNG
    media_image1.png
    690
    1097
    media_image1.png
    Greyscale


a first device die;
a second device die bonded to a front side of the first device die;
a first gap-filling material encircling the first device die to form a first package along with the first device die and the second device die, wherein edges of the first gap-filling material are flush with respective edges of the second device die;
a third device die bonded to the first package, wherein the third device die is on a backside of the first device die; and
a second gap-filling material encircling the first package to form a second package along with the first package and the third device die, wherein edges of the second gap-filling material are flush with respective edges of the third device die.



5.	Claims 10, 21 are rejected under 35 U.S.C. 103 as being obvious over Yu et al (US 2015/0318246 A1) 

Regarding claims 10, 21: Yu teaches in Fig. 46 about a package comprising: 

    PNG
    media_image2.png
    690
    1097
    media_image2.png
    Greyscale




a second device die bonded to a front side of the first device die;
a first gap-filling material encircling the first device die to form a first package along with the first device die and the second device die, wherein edges of the first gap-filling material are flush with respective edges of the second device die;
a third device die bonded to the first package, wherein the third device die is on a backside of the first device die; and
a second gap-filling material encircling the first package to form a second package along with the first package and the third device die, wherein edges of the second gap-filling material are flush with respective edges of the third device die.

Regarding the limitations “wherein edges of the first gap-filling material are flush with respective edges of the second device die”, “wherein edges of the second gap-filling material are flush with respective edges of the third device die”, there is no criticality shown/described in the specification and no specific edges are claimed and therefore as marked above Yu teaches the limitation.

6.	Claims 1-3, 8-9, 11-12, 22-25 are rejected under 35 U.S.C. 103 as being obvious over Yu et al (US 2015/0318246 A1) in view of Kim et al. (US PGPUB 2018/0006006 A1)


Regarding claim 11: Yu teaches in [0015] and Kim teaches in Fig. 6-7 wherein the first device die is bonded to the second device die through a first hybrid bonding comprising metal-to-metal 

The examiner had to assume what the product would be by the process claimed.  For example the claim limitations that  that the bonding was done by hybrid bonding comprising metal-to-metal direct bonding” was not considered to have full patentable weight.  A “product by process” claim is directed to the product per se, no matter how actually made, MPEP 2113 “Product-by-Process Claims,” In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90; In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Yu teaches the first device die, the second device die, the third device die are bonded and therefore what method is used for bonding has not given patentable weight.

Regarding claim 12: Yu teaches as marked above a first through-via penetrating through the first gap-filling material; and 
a second through-via penetrating through the second gap-filling material.

Regarding claims 1, 3: As explained in claims 10-11 above, Yu in view of Kim teaches all the limitations.

Regarding claim 2: Yu teaches as marked above a first through-via penetrating through the first isolation region, wherein the first through-via direct connects the second device die to the third device die.

Regarding claim 8: Yu teaches wherein the first isolation region comprises:
a silicon nitride liner [0030] contacting both of the first device die and the second device die;
and
an oxide region ([0021] teaches isolation material oxide) on the silicon nitride liner.

Regarding claim 9: Yu teaches in Fig. 46 wherein the fourth surface dielectric layer of the first package have opposite edges flush with corresponding opposite edges of a semiconductor substrate of the second device die.

Regarding claim 22: Yu teaches in Fig. 46 a second gap-filling material encircling the first device die and the first gap-filling material, wherein the first gap-filling material and the second gap-filling material form a vertical interface.

Regarding the limitations “wherein the first gap-filling material and the second gap-filling material form a vertical interface”, there is no criticality shown/described in the specification and no specific edges are claimed and therefore as marked above Yu teaches the limitation.


Regarding claim 23: Yu teaches in Fig. 46 wherein edges of the first gap-filling material are flush with respective edges of the second device die, and wherein edges of the second gap-filling material are flush with respective edges of the third device die.

Regarding the limitations “wherein edges of the first gap-filling material are flush with respective edges of the second device die”, “wherein edges of the second gap-filling material are flush with respective edges of the third device die”, there is no criticality shown/described in the specification and no specific edges are claimed and therefore as marked above Yu teaches the limitation.

Regarding claim 24: Yu teaches in Fig. 46 a second through-dielectric via penetrating through the second gap-filling material, wherein a top end of the second through-dielectric via is higher than a top surface of the second device die, and a bottom end of the second through-dielectric via is in physical contact with the third device die.

Regarding claim 25: Yu teaches in Fig. 46 a redistribution structure 4310 between, and bonding to, the first device die and the third device die, wherein the redistribution structure comprises a plurality of dielectric layers and conductive features in the plurality of dielectric layers, and wherein edges of the dielectric layers are flush with corresponding edges of the second device die, and are laterally recessed from corresponding edges of the third device die.


Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The limitation allowable is “a third gap-filling material encircling the second package to form a third package along with the second package and the fourth device die, wherein edges of the third gap-filling material are flush with respective edges of the fourth device die” in combination with other limitations as a whole.

Claims 14-15 are also allowable being dependent on claim 13.

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The limitation allowable is “a third isolation region encapsulating the second package therein, wherein the second package, the fourth device die, and the third isolation region form parts of a third package” in combination with other limitations as a whole.

5-7 are also allowable being dependent on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897